Citation Nr: 9909173	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-10 681	)	DATE
	)
	)                              

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a deviated nasal septum 
with sinus problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from February 1988 to 
March 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In July 1997, the Board 
dismissed the veteran's claim for an increased rating for 
patellofemoral syndrome of the left knee and remanded her 
claim for service connection for a deviated nasal septum with 
sinus problems to the RO.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's deviated nasal septum, that pre-existed her 
initial entry into active service, was not made worse 
during service and there is no competent evidence to 
demonstrate that the veteran currently has sinus problems.


CONCLUSION OF LAW

The veteran's pre-existing deviated nasal septum was not 
aggravated by service and any sinus problems were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a deviated 
nasal septum with sinus problems.  The veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, she has presented a claim that is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and, to that end, in July 1997, it 
remanded the veteran's claim to afford her the opportunity 
for VA examination and to submit additional medical evidence 
in support of her claim.  The VA examination report is 
associated with the claims file, no additional medical 
evidence was received and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).


Factual Background

When examined for enlistment into service in April 1987, the 
veteran denied having a history of sinusitis and said she had 
been hospitalized for two days in 1983 for removal of her 
tonsils.  The enlistment examination report did not describe 
a nasal disorder and the veteran was found qualified for 
active service.

Private medical records dated in November 1987, three months 
prior to the veteran's entry into active service, reveal that 
she underwent surgical repair of a nasal septal deformity.  
She had an uneventful hospitalization and her condition at 
discharge was described as satisfactory.

The veteran entered active service in February 1988 and 
service medical records dated in March 1988, show that she 
complained of military-issued glasses pressing on the bridge 
of her nose.  She gave a history of nose surgery in the past 
to correct a nasal deformity secondary to an old fracture and 
claimed her old eyeglasses did not cause as much pressure.  A 
physical profile dated the same day documents that the 
veteran was authorized to wear civilian-issued glasses until 
her graduation.  In April 1988, the veteran was treated for 
sinusitis and bronchitis.  

In September 1988, the veteran complained of bilateral ear 
pain that, according to the clinical entry, was assessed as 
serous otitis media and E.T. (ear and throat?) dysfunction.  
In October 1988, she sought emergency care for difficulty 
breathing, thought to be an allergic reaction.  The 
assessment was probably hyperventilism syndrome and contact 
dermatitis.

A November 1988 clinical record indicates that the veteran 
was assessed with a septal defect and E.T. dysfunction.  An 
ear, nose and throat (ENT) consultation report reveals that 
the veteran gave a history of sustaining a traumatic nose 
injury as a child that was repaired by closed reduction when 
she was eighteen years old.  She had a good initial result 
until she entered basic training with the requirement to wear 
glasses that, the veteran indicated, led to progressive 
decreased ability to breathe through the left side of her 
nose.  The veteran complained of blocked ears and sinus 
pressure due to nasal obstruction, with no previous history 
of ear problems or blockage.  The assessment was nasal 
deformity, status post rhinoplasty with obstruction, greater 
on the left than the right, and secondary sinus and 
Eustachian tube dysfunction. 

In April 1989, the veteran complained of difficulty 
breathing, she was hospitalized for three days for treatment 
of sinusitis and an undated otolaryngology clinic entry 
indicates that the veteran wanted to talk with a physician 
about nose surgery, apparently that same month.  However, 
there are no records to indicate such surgery was performed 
in service.  A December 1989 clinical record indicates that 
the veteran was seen with complaints of sinus problems and 
bilateral earache with increased sinus drainage assessed as 
bilateral serous otitis media.  In March 1990, the veteran 
was diagnosed with acute bronchitis.  In January 1991, she 
was diagnosed with an upper respiratory infection and serous 
otitis of the right ear and, in July 1991, she complained of 
ear pain and dizziness and the impression was viral syndrome 
with mild orthstatisis.  In October 1991, the veteran 
complained of sinus and ST (sore throat?) problems and was 
diagnosed with an upper respiratory infection.  

A February 1992 emergency treatment record indicates that the 
veteran complained of ST and hoarseness for two days and was 
diagnosed with pharyngitis.  According to a November 1992 
clinical entry, the veteran complained of an earache and sore 
throat, similar to an episode three months earlier, and the 
assessment was upper respiratory infection.  She was seen two 
days later with similar complaints and assessed with 
sinusitis.

An August 1993 treatment record documents the veteran's 
complaints of frontal headache and pain with congestion.  The 
assessment was sinusitis.

A March 1994 clinical entry indicates that the veteran gave a 
five-day history of sinus congestion that had worsened and 
was assessed with upper respiratory infection.  In April 
1994, she complained of earache and sinus problems and was 
assessed with upper respiratory infection and allergies.

While a separation examination report is not of record, 
findings and recommendations of a January 1995 physical 
evaluation board report indicate that the veteran was deemed 
unfit for further service due to a left knee disorder.  That 
report does not describe a nasal disorder or sinus problem.

Post service, pursuant to the Board's July 1997 remand, the 
veteran underwent VA examination for nose, sinus, larynx and 
pharynx in June 1998.  She told the VA examiner she had a 
septorhinoplasty three months before entering service.  
According to the veteran, miliary glasses she wore caused her 
left nose to collapse and she had difficulty breathing 
through the left side since that time.  The veteran denied 
any known allergies and said she had no surgery on her nose 
while in service.

Oropharynx examination showed the veteran's tonsils were 
absent with no inflammation.  Ear examination was normal and 
nasal examination showed some bony chip spurs on the dorsum 
of the nose secondary to her previous surgery.  The left 
upper lateral nasal vestibule of the inner lower lateral 
cartilage area was scarred to the septum causing about a 
fifty- percent obstruction of the upper nose.  The septum was 
adequately straight.  Sinus x-rays were normal.  The 
diagnosis was synechia of the left nasal vestibule causing a 
fifty percent left-sided obstruction.  In the VA physician's 
opinion, the veteran's nasal problem was not aggravated by 
miliary service.


Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Service connection may also be granted for aggravation of a 
preexisting disability.  See 38 C.F.R. § 3.306. 

The veteran has contended that service connection should be 
granted for a deviated nasal septum with sinus problems.  She 
contends that, while she had a pre-existing nasal condition, 
the use of heavy, military-issue eyeglasses during basic 
training aggravated the disorder and caused difficulty 
breathing and sinus problems.  The veteran's entrance 
examination report dated in April 1987 is devoid of mention 
of nasal problems or surgery.  However, a private hospital 
record dated, in November 1987, reflects that the veteran 
underwent surgical repair of a nasal septal deformity shortly 
before entering active service. 

38 C.F.R. § 3.304 states, in pertinent part, that the veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  In the instant case, 
although the veteran's nasal septal deformity was not 
recorded at the time of her enlistment examination, private 
medical records dated in November 1987, just a few months 
prior to her entrance into active service, provide clear and 
unmistakable evidence to demonstrate that her nasal septal 
deformity pre-existed service entry.

While the veteran's nasal septal deformity pre-existed her 
period of active service that began in 1988, pursuant to 
38 C.F.R. § 3.306, a pre-existing injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Although service medical records reflect the veteran's 
complaints of earaches, difficulty breathing and sinusitis, 
in June 1998, a VA examiner opined that the veteran's nasal 
disorder was not aggravated by service.  Further, the June 
1998 VA examination report is devoid of mention of sinus 
pathology, sinus x-rays were normal and, moreover, the 
veteran has not provided any medical evidence to show that 
she currently has sinus problems related to service.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has sinus problems has been 
presented.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  As such, service connection for a deviated nasal 
septum with sinus problems must be denied.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. 492, 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports her claim.

Accordingly, as it has not been shown that the veteran's 
deviated nasal septum and sinus problem is related to or 
aggravated by her period of active military service, service 
connection for a deviated nasal septum and sinus problem must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107.



ORDER

Service connection for a deviated nasal septum with sinus 
problems is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

- 2 -



- 5 -


